Per Curiam. The appellant Clarence Jerome Hill was convicted in the Circuit Court of Jackson County on March 27, 1990, of possession of cocaine, possession of marijuana, possession of drug paraphernalia, and the offense of felon in possession of a firearm. He was sentenced to four terms of six years imprisonment. The terms for marijuana possession, possession of drug paraphernalia and felon in possession of a firearm were ordered served concurrently with each other but consecutive to the term imposed for cocaine possession. Appellant’s retained attorney B. Richard Allen filed a timely notice of appeal in April. In July, appellant filed a pro se motion seeking to be declared indigent and requesting appointment of counsel. The trial court denied the motion, and appellant brings this appeal. B. Richard Allen has also filed a motion in this court seeking to be relieved as attorney-of-record for the appellant.  The partial record lodged by the appellant does not contain the record of the hearing held on the question of whether appellant was indigent for the purposes of appeal. Since this record is necessary to our review of the trial court’s findings that appellant was not indigent, a writ of certioari will issue, returnable in thirty days, to bring up the record of the indigency hearing. We will reserve the decision on whether the appellant or the state must assume the cost of the record of the indigency hearing until a final decision has been made by this court on the appeal of the order denying indigent status. Writ issued.